1
2
3
4
5
6
7
8                                   UNITED STATES DISTRICT COURT
9                                 SOUTHERN DISTRICT OF CALIFORNIA
10
11   LANCE WILLIAMS,                                       Case No.: 18cv1833-WQH(MSB)
12                                       Petitioner,
                                                           ORDER DENYING PETITIONER’S MOTION
13   v.                                                    FOR APPOINTMENT OF COUNSEL
                                                           [ECF NO. 15]
14   SCOTT KERNAN, et al.,
15                                    Respondents.

16
17          On January 17, 2019, Petitioner, a state prisoner proceeding pro se, filed a motion
18   asking the Court to appoint counsel. (Mot. Appointment Counsel, ECF No. 15.)
19   Petitioner claims that he has mental disabilities, which include attention deficit
20   hyperactivity disorder (“ADHD”) and dyslexia, as well as reading and learning disabilities,
21   and contends that he was assigned a “prison T.A.B.E. score1 of 1.9.” (Id. at 1-2.)
22   Williams maintains that he lacks legal education, the case involves complex legal and
23   constitutional issues, and he has been litigating the case with the help of another
24
25
     1 “The TABE (Tests of Adult Basic Education) scores reflect an inmate’s educational achievement level
26
     and are expressed in numbers reflecting grade level.” Reynaldo v. Arnold, No. 2:15–cv–2182 KJM DB P,
27   2017 WL 3981602, at *3 (E.D. Cal. Sept. 11, 2017).

28
                                                       1
                                                                                        18cv1833-WQH(MSB)
1    inmate, who is no longer available to assist him due to a recent transfer. (Id.) Petitioner
2    further asserts that he will be temporarily relocated to Los Angeles County Jail, where
3    he will not have access to law library or legal materials. (Id. at 2-3.) Williams also
4    alleges that he is indigent, cannot “properly litigate this case” and meet his deadline to
5    oppose Respondent’s motion to dismiss, and this case will be “severely hindered and
6    prejudiced” if counsel is not appointed to represent him. (Id. at 1, 3.) Having
7    considered Petitioner’s motion and the applicable law, the Court DENIES the motion for
8    the reasons set for below.
9                                       I. LEGAL STANDARD
10   A.    Right to Counsel
11         The Sixth Amendment right to counsel does not extend to federal habeas corpus
12   actions by state prisoners. Habeas Corpus Res. Ctr. v. U.S. Dep’t of Justice, 816 F.3d
13   1241, 1244 (9th Cir. 2016) (noting that there is no federal constitutional right to
14   appointment of counsel in postconviction collateral attacks on a conviction or sentence
15   in state or federal court). Courts may, however, appoint counsel for financially eligible
16   habeas petitioners seeking relief pursuant to 28 U.S.C. § 2254 when “the interests of
17   justice so require.” See 18 U.S.C. § 3006A(a)(2)(B); Luna v. Kernan, 784 F.3d 640, 642
18   (9th Cir. 2015) (citing 18 U.S.C. § 3006A(a)(2)(B)); Chaney v. Lewis, 801 F.2d 1191, 1196
19   (9th Cir. 1986) (citations omitted) (“Indigent state prisoners applying for habeas corpus
20   relief are not entitled to appointed counsel unless the circumstances of a particular case
21   indicate that appointed counsel is necessary to prevent due process violations.”).
22   Courts have discretion in determining whether to appoint counsel, unless an evidentiary
23   hearing is necessary. See Knaubert v. Goldsmith, 791 F.2d 722, 728-30 (9th Cir. 1986)
24   (citation omitted); Jernigan v. Edward, No. 15cv2793-BTM (RBB), 2016 WL 3220089, at
25   *1 (S.D. Cal. June 10, 2016).
26         Under 28 U.S.C. § 1915(e)(1), courts may exercise their discretion to appoint
27   counsel for indigent civil litigants only in “exceptional circumstances.” Agyeman v. Corr.
28   Corp. Am., 390 F.3d 1101, 1103 (9th Cir. 2004) (citation omitted). When assessing
                                                   2
                                                                                  18cv1833-WQH(MSB)
1    whether exceptional circumstances exist, courts must evaluate “the likelihood of the
2    plaintiff’s success on the merits” and “the plaintiff’s ability to articulate his claims ‘in
3    light of the complexity of the legal issues involved.’” Id. (quoting Wilborn v. Escalderon,
4    789 F.2d 1328, 1331 (9th Cir. 1986)). Both of these factors must be reviewed before
5    deciding whether to appoint counsel, and neither factor is individually dispositive.
6    Wilborn, 789 F.2d at 1331.
7    B.    Competency
8          A district court is required to hold a competency hearing “when substantial
9    evidence of incompetence is presented.” Allen v. Calderon, 408 F.3d 1150, 1153 (9th
10   Cir. 2005). If a competency hearing is warranted, the Court may appoint counsel for the
11   limited purpose of representing the petitioner at the competency hearing. Id. (citing
12   Rule 8(c) of the Rules Governing Section 2254 Cases). In determining whether a
13   petitioner has presented “substantial evidence of incompetence,” a court may consider
14   such evidence as sworn declarations from the petitioner or other inmates, sworn
15   declarations or letters from treating or prison psychiatrists or psychologists, and
16   relevant medical records. See id. at 1151-53; Bogarin v. Hatton, Case No.: 16cv2793-
17   BTM (BLM), 2018 WL 5111914, at *2 (S.D. Cal. Oct. 10, 2018).
18                                          II. DISCUSSION
19         The Court finds that Petitioner has not established the required exceptional
20   circumstances for appointment of counsel. Despite Petitioner’s claimed lack of
21   understanding of the law, he has sufficiently represented himself to date, and has
22   drafted and submitted numerous documents without the assistance of legal counsel. In
23   addition to the instant motion, Petitioner has submitted the Petition for Writ of Habeas
24   Corpus [ECF No. 1], motion for leave to proceed in forma pauperis [ECF No. 3], prisoner
25   trust account statement [ECF No. 4], motion for judgment by default [ECF No. 11], an
26   opposition to Respondent’s motion to continue briefing schedule [ECF No. 13], and an
27   opposition to Respondent’s motion to dismiss [ECF No. 18]. The Court has reviewed
28   these documents, and concludes that Petitioner has a sufficient grasp of his case and
                                                    3
                                                                                    18cv1833-WQH(MSB)
1    the legal issues involved, and is able to articulate the grounds for his Petition. See
2    LaMere v. Risley, 827 F.2d 622, 626 (9th Cir. 1987) (affirming district court’s denial of
3    request for appointment of counsel, where pleadings demonstrated petitioner had “a
4    good understanding of the issues and the ability to present forcefully and coherently his
5    contentions.”); see also Myers v. Basto, Case No.: 18cv2239-DMS(BLM), 2019 WL
6    265134, at *1-2 (S.D. Cal. Jan. 18, 2019) (finding that plaintiff failed to allege the
7    requisite “exceptional circumstances” warranting the appointment of counsel, where
8    the plaintiff argued that he was unable to afford counsel, had “very limited” access to
9    law library, and that “imprisonment [would] greatly limit his ability to litigate
10   properly.”); Taa v. Chase Home Fin., No. 5:11–CV–00554 EJD, 2012 WL 507430, at *2
11   (N.D. Cal. Feb. 15, 2012) (noting that plaintiffs’ lack of legal training and poverty did not
12   constitute exceptional circumstances, because many other litigants face similar
13   difficulties when proceeding pro se). The Court also finds that at this stage in the
14   proceedings, Petitioner has not demonstrated a likelihood of success on the merits. See
15   Agyeman, 390 F.3d at 1103; see also Wilborn, 789 F.2d at 1331.
16         Further, the interests of justice do not warrant the appointment of counsel in this
17   case. Courts are required to construe a petition filed by a pro se litigant more liberally
18   than a petition drafted by counsel. See Knaubert, 791 F.2d at 729. “The district court
19   must scrutinize the state court record independently to determine whether the state
20   court procedures and findings were sufficient.” Id. (citations omitted). In his Petition
21   for Writ of Habeas Corpus, Petitioner challenges the California Board of Parole Hearings’
22   decision finding him not eligible for parole after conducting a nonviolent parole review
23   under California Proposition 57. (See Pet., ECF No. 1.) The Petition contains claims that
24   the Court will be able to properly resolve by reviewing the state court record
25   independently, and the “additional assistance provided by attorneys, while significant, is
26   not compelling.” See Knaubert, 791 F.2d at 729; see also Bogarin, 2018 WL 5111914, at
27   *3 (same); Redd v. Trimble, No. 11-cv-1275 LAB (WMc), 2011 WL 3844114, at *3 (S.D.
28
                                                    4
                                                                                   18cv1833-WQH(MSB)
1    Cal. Aug. 30, 2011) (same); Hammond v. Almager, No. 08cv1051 JM (NLS), 2008 WL
2    4279417, at *2 (S.D. Cal. Sept. 16, 2008) (same).
3          Turning to Petitioner’s claims that his limited education and access to legal
4    materials will preclude him from meeting the Court’s deadline to oppose Respondent’s
5    motion to dismiss, the Court notes that Petitioner filed his opposition to the motion on
6    February 22, 2019 [ECF No. 18], more than two weeks before the deadline set by the
7    Court [ECF No. 18]. Because Petitioner has adequately articulated his claims and set
8    forth his legal arguments, the Court does not find that the interests of justice require
9    the appointment of counsel. See Bogarin, 2018 WL 5111914, at *3 (citing Marlow v.
10   Frakes, No. C09-5455 RJB/KLS, 2010 WL 3786862, at *14 (W.D. Wash. Aug. 16, 2010),
11   report and recommendation adopted, No. C09-5455 RJB/KLS, 2010 WL 3786804 (W.D.
12   Wash. Sept. 23, 2010) (denying motion for appointment of counsel based on petitioner’s
13   claims that the legal issues in his case were “extremely complex” and he was
14   “uneducated, illiterate and must rely on a reader/writer who is not trained in the law,”
15   because petitioner was able to file appropriate papers to articulate his claims).
16   Petitioner’s reliance on another inmate for assistance in drafting his Petition does not
17   warrant a different outcome. See id. at *2 n.1 (“Petitioner’s reliance on another inmate
18   for assistance in drafting his petition does not alter [the Court’s conclusion that
19   petitioner had a sufficient grasp of his case and the legal issues involved, and was able
20   to articulate the grounds for his petition].”); Montano v. Solomon, No. 2:07-CV-0800
21   KJN P, 2010 WL 4137476, at *7 (E.D. Cal. Oct. 19, 2010) (denying indigent plaintiff’s
22   motion for appointment of counsel as failing to present an exceptional circumstance
23   under 28 U.S.C. § 1915(e)(1), where plaintiff had “adequately presented, albeit through
24   another inmate, the salient factual allegations of th[e] case . . . as well as the matters
25   now before the court.”).
26         Finally, to the extent Petitioner is alleging that the appointment of counsel is
27   warranted on the ground that he is incompetent due to a mental illness or disability, he
28   has not submitted the required “substantial evidence” of incompetence to warrant a
                                                   5
                                                                                  18cv1833-WQH(MSB)
1    competency hearing. See Allen, 408 F.3d at 1153. Petitioner does not claim that his
2    alleged mental disabilities have prevented him from understanding and responding to
3    court orders, and Petitioner’s filings in this case reinforce this conclusion. Accordingly,
4    the Court finds there is no basis for a competency hearing, and, consequently, there is
5    no need to appoint counsel to participate in that hearing. See Bogarin, 2018 WL
6    5111914, at *3 (finding lack of substantial evidence to warrant a competency hearing,
7    where “[p]etitioner’s TABE test results and four-year old psychological evaluation d[id]
8    not support a finding that [p]etitioner’s depression, anxiety, borderline intellectual
9    functioning screening result, and level of literacy prevent him from understanding and
10   responding to court orders.”); Farley v. Kernan, No. 16cv188 LAB (BGS), 2017 WL
11   412259, at *4 (S.D. Cal. Jan. 31, 2017) (finding lack of substantial evidence to justify a
12   competency hearing, where petitioner’s medical records did not indicate that he was
13   unable to comprehend the proceedings or respond to the court, and petitioner’s filings
14   evidenced his ability to comprehend and respond appropriately).
15                                        III. CONCLUSION
16         For the reasons stated above, the Court DENIES without prejudice Plaintiff’s
17   motion for appointment of counsel. See LaMere, 827 F.2d at 626 (finding that district
18   court did not abuse its discretion in declining to appoint counsel, where the pleadings
19   established that petitioner understood the issues and was able to present his
20   contentions); Knaubert, 791 F.2d at 729-30 (finding that district court did not abuse its
21   discretion in declining to appoint counsel, where evidentiary hearing was not
22   warranted).
23         IT IS SO ORDERED.
24   Dated: March 8, 2019
25
26
27
28
                                                   6
                                                                                  18cv1833-WQH(MSB)
